DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities:
In the preamble of claims 1-8, “a novelty infant pacifier” should read an “apparatus”
In line 4 of claim 1, “object” should read “an object”
In line 7 of claim 1, “electrical coupled” should read “electrically coupled”
In the second to last line of claim 1, “said sounds entertain” should read “said sounds are adapted to entertain”
In line 4 of claim 7, “pulling twisting” should read “pulling, twisting”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 4,903,698) in view of Fernandez et a. (US 6,135,606), Rifkind (US 6,023,516), Malone (US 2017/0020788).
Regarding claim 1, Huber discloses a novelty infant pacifier comprising: a pacifier (fig. 3, element 15); a strap 14 formed from an elongated piece of flexible material having a proximal end secured to said pacifier and a distal end having a mechanism for coupling to an object to prevent misplacement of said pacifier (fig. 2, element 35; examiner notes that applicant’s mechanism for coupling is a clip); whereby said strap is attached to object such as an infant's shirt (fig. 1).
Huber discloses a pacifier holder comprising a strap. However, Huber does not disclose the strap having an entertainment device comprising an audio system positioned within a chamber formed between the first and second ends of the strap. Fernandez teaches a pacifier holder (fig. 5, element 101) having an entertainment device comprising an audio system (col. 3, ll. 19-24) for entertaining the user (abstract). Rifkind teaches an entertainment device comprising an audio system (col. 3, ll. 17-19) positioned within a chamber of a thin, flexible structure (col. 3, ll. 30-33). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the strap of Huber to include an entertainment device in the pacifier holder as taught by Fernandez and to modify the entertainment device to be placed in a chamber of the flexible strap of Huber in view of Rifkind, in order to entertain the child and protect the audio system.
Modified Huber discloses an audio system but does not discuss the details of the audio system. Thus, modified Huber discloses the invention essentially as claimed except wherein the pacifier system has a microprocessor coupled to a speaker; a power source coupled to said microprocessor; and a switch between said power source and said microprocessor for coupling said power source to said microprocessor; and activation of said switch allows power to said microprocessor to produce sounds through said speaker whereby said sounds entertain those surrounding said infant for the purpose of entertainment, soothing, or education. Malone discloses a pacifier having an integrated audio system for playing music, poems, stories, or a parent’s voice (paragraph 0034), wherein the audio system is powered by a battery (paragraph 0042) activated when the child uses the pacifier (paragraph 0040), in order to comfort the child and increase the learning capabilities of said child (paragraphs 0035-0036). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huber with an audio system as taught by Malone in order to comfort the child and increase the learning capabilities of said child. Examiner notes an audio system that is activated when the child uses the pacifier has a switch that enables the audio system in response the child’s action.
Regarding claim 2, the combination teaches claim 1 and Malone further discloses a memory chip coupled to said microprocessor, said memory chip having prerecorded sounds (Malone; paragraph 0037).
Regarding claim 3, said memory chip will store up to 100 sound clips. Examiner notes that applicant has not limited sound clips to files of a particular size. Furthermore, examiner notes that Malone’s audio files can be changed via Bluetooth (paragraph 0037) and, as user rotates through different sound clips, the number of sound clips that have been stored only rises.
Regarding claim 4, said sounds are up to 150 seconds in duration. Examiner notes that “up to 150 seconds” includes all durations less than 150 seconds. The audio system of Malone is fully capable of storing an audio file that is one second long.
Regarding claim 5, said microprocessor selects sound musings (paragraph 0034; the stories) stored on said memory chips by requested selection or by random selection. Examiner notes that either the user determines what is played (i.e. requested selection) or the audio system does (i.e. random selection).
Regarding claim 6, modified Huber discloses the invention essentially as claimed except wherein said short musings are about life as a baby. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the audio system of Malone with stories about life as a baby, in order to provide content that is relatable to its audience.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber in view of Fernandez, Rifkind, and Malone as applied to claim 1 above, and further in view of Coleman (US 2018/0064612).
Regarding claim 7, modified Huber discloses the invention essentially as claimed except wherein said switch is further defined as a push button, wherein said push button can be activated to provide power from said battery source to said microprocessor by pushing, pulling, twisting or squeezing. Coleman teaches a sound-producing pacifier having a play button (fig. 5, element 30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huber with a play button, in order to comfort the child even when the child is unwilling to use the pacifier.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber in view of Fernandez, Rifkind, and Malone as applied to claim 1 above, and further in view of Tepper et al. (US 2018/0207065).
Regarding claim 8, modified Huber discloses the invention essentially as claimed except wherein said switch is selected from the activation group consisting of: a motion sensor, Bluetooth, or a wi-fi coupling. However, Malone does disclose that the audio system is activated when the child uses the pacifier. Tepper teaches using a motion sensor to determine whether a child is using a pacifier (paragraph 0048). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huber with a motion sensor as taught by Tepper, in order to determine when the child is using the pacifier.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0092972 discloses a headband with an embedded audio system for playing music.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.W/Examiner, Art Unit 3771 

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771